        Case 7:20-cv-01655-VB-JCM Document 12 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
JOMANUEL MENDEZ,                                                 :
                           Plaintiff,                            :
                                                                 :   ORDER
v.                                                               :
                                                                 :   20 CV 1655 (VB)
COMMISSIONER OF SOCIAL SECURITY,                                 :
                           Defendant.                            :
-----------------------------------------------------------------x

       By Order dated February 26, 2020, (Doc. #6), the Court referred this case to Magistrate
Judge Judith C. McCarthy for a report and recommendation. On May 14, 2020, the Court
ordered the parties to advise the Court whether the parties consented to conducting all further
proceedings before Magistrate Judge McCarthy. (Doc. #10). The parties were instructed to do
so by May 28, 2020. (See id.).

        To date, the parties have not informed the Court whether they consent to conduct all
further proceedings before Judge McCarthy.

        Accordingly, the Court sua sponte extends the parties’ time to inform the Court whether
both parties consent to proceed before the Magistrate Judge to July 22, 2020. If both parties
consent to proceed before the Magistrate Judge, counsel for the defendant must, by no later than
July 22, 2020, file a letter with the Court, with an attached fully executed Notice, Consent, and
Reference of a Civil Action to a Magistrate Judge form, the blank form for which is attached to
this order (and also available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf).
If the Court approves that form, all further proceedings will then be conducted before the
assigned Magistrate Judge rather than before me. An information sheet on proceedings before
magistrate judges is also attached to this Order. Any appeal would be taken directly to the
United States Court of Appeals for the Second Circuit.

       If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, defendant’s counsel shall file a letter by no later than July 22, 2020, advising
the Court that the parties do not consent, but without disclosing the identity of the party or
parties who do not consent. The parties are free to withhold consent without negative
consequences. However, the parties are not free to disregard the Court’s orders.

Dated: July 8, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ______________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
                     Case 7:20-cv-01655-VB-JCM Document 12 Filed 07/08/20 Page 2 of 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
